DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1-3, Claims 1-7 and 9-19 in the reply filed on 05/10/2021 is acknowledged.  
Claim 19 is withdrawn as being directed toward non-elected Embodiment 2, Figures 4 and 5.
Claims 8 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. [US 2017/0117104].
Claim 1, Zhou et al. discloses a system [300], comprising: a first group [one of 330/400/510, figures 1, 4 and 5] of one or more cassettes, each cassette of the first group of cassettes comprising: a first stationary bar [106/313]; a first plurality of fixed contact members [102,104/311,312]; and a first plurality of movable contact members [108,110/314, 315], each of the first plurality of movable contact members electrically coupled and rotatably connected to the first stationary bar [paragraph 0026] and configured to contact one of the first plurality of fixed contact members; a second group [one of 330/400/520, figures 1, 4 and 5] of one or more cassettes, each cassette of the second group of cassettes comprising: a second stationary bar [106/313]; a second plurality of fixed contact members [102,104/311,312]; and a second plurality of movable contact members [108,110/314,315], each of the second plurality of movable contact members electrically coupled and rotatably connected to the second stationary bar [paragraph 0026] and configured to contact one of the second plurality of fixed contact members; at least one operating mechanism [114, 116; paragraph 0028] configured to control opening and closing of the first plurality of movable contact members and the 
Claim 2, Zhou et al. discloses the system of claim 1, wherein at least one of the first group of one or more cassettes or the second group of one or more cassettes is structured to connect to a utility grid [paragraphs 0003 and 0025].
Claim 3, Zhou et al. discloses the system of claim 1, wherein one of the first group of one or more cassettes and the second group of one or more cassettes maintains power transmission upon failure of the other of the first group of one or more cassettes and the second group of one or more cassettes [paragraph 0026].
Claim 4, Zhou et al. discloses the system of claim 1, wherein each of the first fixed contact member and the second fixed contact member is configured to connect to a different power source [paragraphs 0003 and 0025].
Claim 10, Zhou et al. discloses a method, comprising: coupling a first group of cassettes to a second group of cassettes, wherein each cassette of the first group of cassettes and the second group of cassettes [by daisy chaining various clusters 330; paragraph 0030] includes at least one source bar [102,104/311,312] structured to connect to a corresponding power source, and at least one movable bar [108,110/314, 315] electrically coupled and rotatably connected to a stationary bar [106/313], directing current to flow through the stationary bar and the at least one movable bar of each .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher et al. [US 2003/0155330] in view of Zhou et al. [US 2017/0117104].

Rademacher et al. fails to teach that for each cassette of the first group of cassettes, a coupling configured to couple the first stationary bar of the cassette of the first group of cassettes to the second stationary bar of a cassette of the second group of cassettes.
Zhou et al. teaches that automatic transfer switches are coupled together to serve various purposes [paragraph 0023]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed that for each cassette of the first group of cassettes, a coupling 
Claim 2, Rademacher et al. as modified discloses the system of claim 1, wherein Rademacher et al. further discloses at least one of the first group of one or more cassettes or the second group of one or more cassettes is structured to connect to a utility grid [paragraphs 0002 and 0021].  .
Claim 3, Rademacher et al. as modified discloses the system of claim 1, wherein Rademacher et al. further discloses one of the first group of one or more cassettes and the second group of one or more cassettes maintains power transmission upon failure of the other of the first group of one or more cassettes and the second group of one or more cassettes [paragraphs 0002 and 0021].  .
Claim 4, Rademacher et al. as modified discloses the system of claim 1, wherein Rademacher et al. further discloses that each of the first fixed contact member and the second fixed contact member is configured to connect to a different power source [paragraphs 0002 and 0021].  
Claim 6, Rademacher et al. as modified discloses the system of claim 1, wherein Rademacher et al. further discloses that the at least one operating mechanism [22] comprises a first actuator [manually using handle 26 or automatically using other types of devices paragraph 0018]; configured to drive the first group of one or more cassettes and a second actuator [manually using handle 26a or automatically using other types of 
Claim 7, Rademacher et al. as modified discloses the system of claim 1, wherein Rademacher et al. further discloses that the first group of one or more cassettes and the second group of one or more cassettes are arranged in an automatic transfer switch having a single-phase configuration, a dual-phase configuration, or a three-phase configuration [paragraph 0022, figure 1 shows a three-phase system].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. [US 2017/0117104] in view of Flegel.[US 8,471,659].
Claim 6, Zhou et al. discloses the system of claim 1, wherein the output of the first group of one or more cassettes is coupled to the output of the second group of one or more cassettes via a shorting bar [not shown; wherein two or more switches are connected in parallel between the same input sources; paragraph 0023].
Zhou et al. fails to teach that at least one operating mechanism comprises a first actuator configured to drive the first group of one or more cassettes and a second actuator configured to drive the second group of one or more cassettes.
Flegel teaches an automatic transfer switch [100] comprising a first group of one or more cassettes [16] and a second group of one or more cassettes [18] with an operating mechanism that comprising a first actuator [64] configured to drive the first group of one or more cassettes [16] and a second actuator [66] configured to drive the second group of one or more cassettes [18].
.

Claims 5, 9, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. [US 2017/0117104].
Claim 5, Zhou et al. discloses the system of claim 1, wherein the first stack has 6 sets of fixed contacts and six sets of moveable contacts [figures 4a-4b] wherine coupled automatic transfer switches may be provided on separate cassettes or on a single cassette [abs, paragraph 0024; figures 4a-4c show a single cassette with 6 sets of moveable contacts; but it is discloses that this can also be implemented using numerous cassettes, i.e. six, that are interconnected].
Zhou et al. fails to specifically teach wherein the first group of one or more cassettes comprises four cassettes and the second group of one or more cassettes comprises four cassettes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to divide the first and second group of cassettes into multiple cassettes as suggested by Zhou et al. [paragraph 0024], since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Claim 9, Zhou et al. discloses the system of claim 1, with the exception of the first group of one or more cassettes includes a different number of cassettes from the second 
	Claim 11, Zhou et al. discloses the method of claim 10, further comprising connecting the stationary bar of a cassette in the first group of cassettes and the stationary bar of a cassette in the second group of cassettes [other electrical connections, bus bars, and/or cabling arrangements can be utilized in various embodiments, and all such alternatives are contemplated within the scope of the present disclosure; paragraph 0030.]
	Zhou et al. fails to specifically disclose using a first jumper as the connecting means.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a jumper to interconnect electrical components since a simple substitution of one known element for another [electrical interconnection means], producing a predictable result, renders the claim obvious.
	Claim 12, Zhou et al. discloses the method of claim 10, further comprising connecting the stationary bar of a cassette in the first group of cassettes and the stationary bar of a cassette in the second group of cassettes [other electrical connections, bus bars, and/or cabling arrangements can be utilized in various embodiments, and all such alternatives are contemplated within the scope of the present disclosure; paragraph 0030.]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a shorting bar to interconnect electrical components since a simple substitution of one known element for another [electrical interconnection means], producing a predictable result, renders the claim obvious.
Claim 14, Zhou et al. as modified discloses the method of claim 12, wherein at least one of the stationary bar [106/313] of a cassette in the first group of cassettes or the stationary bar of a cassette in the second group of cassettes comprises a T-shaped bar [figures 2a and 3].
Claim 15, Zhou et al. discloses the method of claim 12, wherein the first stack has 6 sets of fixed contacts and six sets of moveable contacts [figures 4a-4b] wherein coupled automatic transfer switches may be provided on separate cassettes or on a single cassette [abs, paragraph 0024; figures 4a-4c show a single cassette with 6 sets of moveable contacts; but it is discloses that this can also be implemented using numerous cassettes, i.e. six, that are interconnected].
Zhou et al. fails to specifically teach wherein the first group of one or more cassettes comprises four cassettes and the second group of one or more cassettes comprises four cassettes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to divide the first and second group of cassettes into multiple cassettes as suggested by Zhou et al. [paragraph 0024], since it has been held that constructing a Nerwin v. Erlichman, 168 USPQ 177, 179. 
Zhou et al. as modified fails to teach the coupling comprises connecting at least one of (1) a stationary bar of a first cassette of the first group of cassettes to a stationary bar of a first cassette of the second group of cassettes, (2) a stationary bar of a second cassette of the first group of cassettes to a stationary bar of a second cassette of the second group of cassettes, (3) a stationary bar of a third cassette of the first group of cassettes to a stationary bar of a third cassette of the second group of cassettes, or (4) a stationary bar of a fourth cassette of the first group of cassettes to a stationary bar of a fourth cassette of the second group of cassettes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to couple any of the stationary bars from the first group to any of the stationary bars from the second group since Zhou et al. teaches generally coupling the first and second groups to for various switch configurations [figures 4a-4c; paragraphs 0006 and 0023 disclose that cassettes can be interconnected in parallel, paragraph 0030 discloses various clusters 330 can be daisy chained together to interconnect cassettes], one of ordinary skill in the art would have known how to couple the stationary bars from the first group to the stationary bars from the second group.
Claim 17, Zhou et al. as modified discloses the method of claim 12, further comprising: connecting one of the first group of cassettes [610] and the second group of cassettes to a first source [611] of a plurality of electrical energy sources [611, 621, 631]; and connecting the other of the first group of cassettes and the second group [622] of cassettes to a second source [621]of the plurality of electrical energy sources.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. [US 2017/0117104] as modified, as applied to claim 12 above, and in view of Cleaveland [US 3,621,108].
	Claim 13, Zhou et al. [US 2017/0117104] as modified discloses the method of claim 12, wherein heat sinks can be added to a source bar for added thermal cooling [paragraph 0033], but fails to teach comprising molding a cooling fin on the shorting bar.
	Cleaveland teaches providing heat fins on various types of electrical conductors such as bus bars for cooling [abs, col. 2 ;lines 22-33].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Zhou et al. to include a cooling fin on the shorting bar as taught by Cleaveland in order to improve heat dissipation on the shorting bar [Cleaveland, col. 2 ;lines 22-33].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. [US 2017/0117104] as modified, as applied to claim 12 above, and in view of Flegel.[US 8,471,659].
Claim 16, Zhou et al. discloses the method of claim 12, with the exception of further comprising: driving the first group of cassettes via a first actuator; and driving the second group of cassettes via a second actuator.
Flegel teaches an automatic transfer switch [100] comprising a first group of one or more cassettes [16] and a second group of one or more cassettes [18] with an operating mechanism that comprising a first actuator [64] configured to drive the first group of one or more cassettes [16] and a second actuator [66] configured to drive the second group of one or more cassettes [18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Zhou et al. with two electromagnetic actuators to operate separate groups of cassettes as taught by Flegel in order to provide an automated means to individually engage different inputs to the output of different cassettes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837